DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 12/2/21 to the restriction requirement of 10/12/21 has been received.  Applicant has elected Group I and the species of eiF2S1.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  
Claims 1-3, 5, 6, 8-10, 12, 13, 18, 19, 22, 23, and 34-39 are pending.
Claims 22, 23, and 34-39 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1-3, 5, 6, 8-10, 12, 13, 18, and 19 are currently under consideration.

Specification
The title of the invention is objected to because of an apparent typographical error. The word “Actors” should be replaced by “Factors”. Proper correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-10, 12, 13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claims 1-3, 5, 6, 18, and 19 are rejected because claim 1 recites “…in an individual (suspected of having HNSCC)…from an individual (suspected of having HNSCC).” The metes-and-bounds of the claims are unclear because it is unclear if the information in parenthesis is an example of possible individuals of the claims or whether the recited individuals are required to be suspected of having HNSCC. In an effort to expedite prosecution, it is noted the following amendment to claim 1 could obviate this rejection: “…in an individual suspected of having HNSCC …from an individual suspected of having HNSCC .”  

Claims 8-10, 12, and 13 are rejected because claim 8 recites “…from an individual (suspected of having HNSCC).” The metes-and-bounds of the claims are unclear because it is unclear if the information in parenthesis is an example of a possible individual of the claims or whether the recited individual is required to be suspected of having HNSCC. In an effort to expedite prosecution, it is noted the following amendment to claim 8 could obviate this rejection: “…from an individual suspected of having HNSCC .”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 9, 12, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamper et al (BMC Genomics, 2009, 10(199): 1-17).
Gamper et al teaches a method comprising measuring and comparing the mRNA level of all genes detected by the commercially-available Affymetrix U133 Plus 2.0 microarray, including eIF2S1 and recited eIF kinases, in individual samples and healthy patient control reference samples (see “Additional file 1 Matrix of 31,579 present probe sets against six healthy, five ni and five ulcer samples” at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2686735/). 
As defined by the instant claims, said method provides recited diagnosis and prognosis. 
Further, it is the examiner’s position that the individuals of Gamper et al are equivalent to those “suspected” of having HNSCC.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-3, 5, 6, 8-10, 12, 13, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 1-3, 5, 6, 8-10, 12, 13, 18, and 19 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” include the comparing steps (mental processes). The “natural phenomenon” includes: levels of eukaryotic Initiating Factors and eukaryotic Initiating Factor kinases correlate with the presence of Head and Neck Squamous Cell Carcinoma and prognosis of a subject with Head and Neck Squamous Cell Carcinoma. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of determining levels of a recited eukaryotic Initiating Factor and/or a recited eukaryotic Initiating Factor kinase in a biological sample from an individual (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of determining levels of a recited eukaryotic Initiating Factor and/or a recited eukaryotic Initiating Factor kinase in any biological sample from any individual would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, reciting levels of a biomarker detected by conventional and routine method correlate with a diagnosis or prognosis is not truly part of the claimed process, and is not a “practical application”, but rather informs a relevant audience about certain laws of nature (that levels of biomarkers correlate with a diagnosis and/or prognosis) just as the “wherein” clause of Mayo informs an audience about a newly ‘discovered’ fact about a process rather than require any different step of the process. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642